Citation Nr: 0606481	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-29 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the left leg. 

2.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran was verified as being with the New Philippine 
Scouts (NPS) from April 1946 to March 1949. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, Republic of the Philippines.    


FINDING OF FACT

In February 2006, the Board received a copy of Certificate of 
Death showing that the veteran died on January [redacted], 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2005); 38 C.F.R. § 20.1302 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, regretfully, the veteran died in January 
2005, while his claim was still pending.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho, supra.  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2005); 
38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2005).


ORDER

The appeal is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


